Case: 6:20-cv-00193-HRW Doc #: 45 Filed: 09/21/21 Page: 1 of 5 - Page ID#: 1479




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                          SOUTHERN DIVISION
                                LONDON

ALEX JOSEPH PEDRIN,                        )
                                           )
       Plaintiff,                          )      Case No. 6:20-cv-193-HRW
                                           )
v.                                         )
                                           )
OFFICER T. MIDDLETON, ET AL.,              )     MEMORANDUM OPINION
                                           )         AND ORDER
       Defendants.                         )

                                *** *** *** ***

      The Defendants seek dismissal of or, in the alternative, summary judgment on

pro se Plaintiff Alex Pedrin’s remaining claims in this case. [R. 41.] After reviewing

the matter, the Court will GRANT the Defendants’ motion.

      Federal inmate Alex Pedrin filed a lawsuit alleging multiple claims related to

a January 2020 use-of-force incident that occurred while he was incarcerated at the

United States Penitentiary-McCreary in Pine Knot, Kentucky.            [R. 1; R. 5.]

Although some of Pedrin’s claims failed to survive the screening provisions set forth

in the Prison Litigation Reform Act, the Court directed the relevant Defendants to

respond to Pedrin’s Eighth Amendment and Federal Tort Claims Act (“FTCA”)

allegations. [R. 7.] The Defendants have now moved to dismiss all of Pedrin’s

claims for his failure to properly exhaust his administrative remedies. [R. 41.]
Case: 6:20-cv-00193-HRW Doc #: 45 Filed: 09/21/21 Page: 2 of 5 - Page ID#: 1480




      When evaluating a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b), the Court views the complaint in the light most favorable to the

plaintiff and accepts all “well-pleaded facts” in the complaint as true. See, e.g.,

D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014). Further, because Pedrin

is proceeding in this matter without the benefit of an attorney, the Court reads his

complaint to include all fairly and reasonably inferred claims. See Davis v. Prison

Health Servs., 679 F.3d 433, 437-38 (6th Cir. 2012).

       The Defendants first move to dismiss Pedrin’s negligent hiring and training

claim brought pursuant to the FTCA. Before a plaintiff may proceed in federal court

on a tort claim against the United States, he must first present that claim to the

appropriate federal agency and wait for the agency to finally deny his request for

relief. See 28 U.S.C. § 2675(a); see also 28 U.S.C. § 2401 (explaining the relevant

deadlines and timeframe for the FTCA administrative remedy process).                  The

conditions set forth in 28 U.S.C. §§ 2401 and 2675 are “jurisdictional requirements,

not capable of waiver or subject to estoppel.” Garrett v. United States, 640 F.2d 24,

26 (6th Cir. 1981). Indeed, if a plaintiff fails to follow these statutes, a district court

does not have jurisdiction over the action. See, e.g., Blakely v. United States, 267

F.3d 853, 865 (6th Cir. 2002).

      In the present case, the Defendants claim Pedrin never submitted an

administrative claim to the Federal Bureau of Prisons as required by 28 U.S.C. §


                                            2
Case: 6:20-cv-00193-HRW Doc #: 45 Filed: 09/21/21 Page: 3 of 5 - Page ID#: 1481




2675(a). [See R. 41-1 at 9-10.] Notably, Pedrin agrees. In his response brief,1

Pedrin concedes that he failed to present his FTCA claim to the BOP and thus asks

the Court to either sever or dismiss the claim. [R. 42 at 2, 6.] Accordingly, the Court

will dismiss Pedrin’s FTCA claim for lack of jurisdiction.

       The Defendants also seek dismissal of Pedrin’s Eighth Amendment claims

brought under the doctrine announced in Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388 (1971).             Specifically, the Defendants contend Pedrin

completed some but not all of the required exhaustion process. [R. 41-1 at 4-8.]

Like with the FTCA claim, Pedrin does not dispute the Defendants’ allegation that

he failed to properly exhaust his Bivens claims. However, here, Pedrin suggests he

did not need to exhaust because the remedy he desires for his Eighth Amendment

claims—money damages—was not available to him through the Federal Bureau of

Prisons’ exhaustion process. [See R. 42 at 4-5.]

       Under the Prison Litigation Reform Act, an inmate must exhaust his

administrative remedies prior to filing suit regarding his prison conditions under

Bivens. See 42 U.S.C. § 1997e(a); Porter v. Nussle, 534 U.S. 516, 523 (2002).

Moreover, an inmate’s exhaustion must be proper and complete, in full “compliance




1
  In response to the Defendants’ motion to dismiss, Pedrin filed a document styled “Motion for
Reconsideration.” [R. 42.] Despite its form, this purported motion for reconsideration is in all
substance a response to the Defendants’ dispositive motion. The Court has thus construed it as
such.
                                               3
Case: 6:20-cv-00193-HRW Doc #: 45 Filed: 09/21/21 Page: 4 of 5 - Page ID#: 1482




with an agency’s deadlines and other critical procedural rules.” Woodford v. Ngo,

548 U.S. 81, 90 (2006).

      Further, in stark contrast to what Pedrin suggests, an inmate must exhaust his

administrative remedies fully even if the desired remedy is unavailable. All that

matters is that some relief is available. Booth v. Churner, 532 U.S. 731, 734 (2001)

(“The question is whether an inmate seeking only money damages must complete a

prison administrative process that could provide some sort of relief on the complaint

stated, but no money. We hold that he must.”); see also Ross v. Blake, 578 U.S.

1174 (2016) (defining when relief is considered available in an exhaustion process

for purposes of the Prison Litigation Reform Act). Pedrin, therefore, has failed to

fully exhaust his Bivens claims.

      In sum, it is clear that Pedrin failed to properly exhaust his administrative

remedies with respect to both his FTCA and Bivens claims before filing the present

federal lawsuit. Accordingly, the Defendants’ motion to dismiss is properly granted,

and the Court will dismiss Pedrin’s claims without prejudice.

      For these reasons, the Court hereby ORDERS as follows:

      1.     The Defendants’ Motion to Dismiss or, in the Alternative, for Summary

Judgment [R. 41] is GRANTED;

      2.     Pedrin’s claims in this matter are DISMISSED WITHOUT

PREJUDICE for failure to exhaust administrative remedies;


                                         4
Case: 6:20-cv-00193-HRW Doc #: 45 Filed: 09/21/21 Page: 5 of 5 - Page ID#: 1483




      3.    Judgment will be entered contemporaneously herewith; and

      4.    This case is CLOSED and STRICKEN from the Court’s active

docket.

      This the 21st day of September, 2021.




                                       5
